The Industrial Board found that on the 18th day of March, 1942, while the claimant was engaged in the regular course of his employment and while lifting a case of material, consisting of bundles of hats, weighing from sixty to seventy pounds, at the request of the foreman, which work he was not accustomed to performing, he was subjected to an unusual effort and by reason thereof sustained a coronary thrombosis which caused the claimant to be totally disabled from the 16th of March, 1942, to December 7, 1942, on which later date he was totally disabled. An. award of compensation was made in claimant’s favor. The evidence sustains the finding of the Industrial Board. Award affirmed, with costs to the State Industrial Board. All concur.